AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                            FILED
                                       UNITED STATES DISTRICT CO                                      T         JUL O3 2019
                                          SOUTHERN DISTRICT OF CALIFORNI                             CLERK. U.S DISTRICT COURT               i
                                                                                                  SOUTHl::RN DISTRICT OF CAL\FORN''
               UNITED STATES OF AMERICA                              JUDGMENT IN A                    MINAL CAS                   DE:ou·,,
                                  V.                                 (For Offenses Committed On or After November I, 1987)

                    EDUARDO ARCE DIAZ                                   Case Number:         19CR1554-DMS

                                                                     Carolyn Oliver CJA
                                                                     Defendant's Attorney
USM Number                        84571298

•-
THE DEFENDANT:
[:gj pleaded guilty to count(s)        1 of the Information

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                    Nature of Offense                                                                   Number(s}
8 USC 1326                         REMOVED ALIEN FOUND IN THE UNITED STATES                                                   1




    The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                                is         dismissed on the motion of the United States.

        Assessment: $100.00 ordered waived.


 D      JVT A Assessment*:
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 [:gj
    No fine                    •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      Julv 3, 2012


                                                                      HON.D~
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               EDUARDO ARCE DIAZ                                                         Judgment - Page 2 of 2
CASE NUMBER:             19CR1554-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at
                ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR1554-DMS
